Exhibit 10.27

EXHIBIT “A”

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is dated as of June     
2009, by and between eResearchTecnology, Inc., a Delaware corporation
(“Provider”) and OmniComm Systems Inc., a Delaware corporation (“Buyer”).

WHEREAS, on even date herewith, Buyer purchased from Provider certain assets of
the Provider’s electronic data capture business pursuant to that certain Asset
Purchase Agreement (the “Purchase Agreement”) dated the date hereof between
Provider and Buyer.

WHEREAS, Provider is prepared to provide certain services to Buyer following the
date hereof upon the terms and conditions set forth herein.

NOW THEREFORE, for and in consideration of the premises and mutual covenants and
agreements contained herein and in the Purchase Agreement, the parties agree as
follows:

ARTICLE XIX

SERVICES PROVIDED

Services. Upon the terms and subject to the conditions set forth in this
Agreement, Provider shall use commercially reasonable efforts to provide to
Buyer each of those services set forth in Schedule A (the “Services”).

Representatives. Promptly after the date hereof, Provider and Buyer shall each
nominate a representative to act as its primary contact person to coordinate the
provision of all of the Services. Any amendments to this Agreement must be
approved in advance by such representatives.

Level of Services. Provider shall perform the Services in a manner reasonably
consistent with past practice and reasonably consistent with industry standards.

Limitation of Liability. The parties hereto acknowledge and agree that the
Services are provided by Provider: (a) at the request of Buyer in order to
accommodate it following the Closing under the Purchase Agreement, (b) at the
costs and period of performance set forth in Schedule A attached hereto, and
(c) with the expectation that Provider is not assuming any financial or
operational risks, including those usually assumed by a service provider, except
for those risks set forth herein. Each party agrees that the other party, its
subsidiaries and affiliates and their respective directors, officers, employees,
representatives, consultants and agents shall not be liable for any indirect,
incidental or consequential damages, including lost profits, loss of market
value, or savings, whether or not such damages are foreseeable. In the event
Provider commits an error with respect to or incorrectly performs or fails to
perform any Service, at Buyer’s request, Provider shall make a good faith
attempt to correct such error, re-perform or perform such Service at no
additional cost to Buyer. In no event shall the liability of either party under
this Agreement exceed the aggregate of the amounts paid hereunder during the
Term of this Agreement.

Indemnity.

Buyer shall defend, indemnify and hold Provider and its affiliates and the
respective directors, officers, employees, agents, successors and assigns of
Provider or its affiliates harmless, to the full extent permitted in law or
equity, from and against any and all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), whether

 

- 1 -



--------------------------------------------------------------------------------

or not arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing (collectively, “Claims”),
to the extent such Losses arising from Claims are proximately caused by or
resulting from: (i) the negligence, reckless conduct or willful misconduct of
Buyer or its affiliates, and their respective employees or agents in the
performance of this Agreement or otherwise, (ii) any breach by Buyer of its
obligations under this Agreement (iii) the presence at, or occupation or use of,
Provider’s facilities by any employee, agent or other representative of Buyer,
or (iv) any violation by Buyer of any applicable U.S. or other federal, state or
local regulation, statute or order in the performance of this Agreement, except
to the extent that such Losses arising from Claims arise from the negligence,
reckless conduct or willful misconduct of Provider or any affiliate thereof or
any employee, agent or representative of Provider or any affiliate thereof.

Provider shall defend, indemnify and hold Buyer and its affiliates and the
respective directors, officers, employees, agents, successors and assigns
harmless, to the full extent permitted in law or equity, from and against any
and all Losses arising from Claims, to the extent such Losses arising from
Claims are proximately caused by or resulting from: (i) the negligence, reckless
conduct or willful misconduct of Provider, its employees or agents in the
performance of the Services or otherwise, (ii) any breach by Provider of its
obligations under this Agreement, or (iii) any violation by Provider of any
applicable U.S. or other federal, state or local regulation, statute or order
arising out of Provider’s duties under this Agreement, except to the extent that
such Losses arising from Claims arise from the negligence, reckless conduct or
willful misconduct of Buyer or any of its affiliates or any employee, agent or
representative of Buyer or any affiliate thereof.

Force Majeure. Any failure or omission by a party in the performance of any
obligation under this Agreement shall not be deemed a breach of this Agreement
or create any liability, if the same arises from any cause or causes beyond the
control of such party, including but not limited to, the following, which, for
purposes of this Agreement shall be regarded as beyond the control of each of
the parties hereto: acts of God, fire, storm, flood, earthquake, governmental
regulation or direction, war, terrorist acts, insurrection riot, invasion,
strike or lockout; provided, however that such party shall resume the
performance whenever such causes are removed.

No Obligation to Continue to Use Services; Provider to Assist in Transitioning.
Buyer shall not be obligated to use the Services and may terminate the Services
at any time by giving Provider ten (10) days prior notice thereof in accordance
with the notice provisions herein, or as otherwise mutually agreed between the
parties.

ARTICLE XX

COMPENSATION

Consideration. As consideration for the Services, Buyer shall pay to Provider
the cost specified for each such Service as set forth in Schedule A. The monthly
cost for the Services if terminated pursuant to Section 1.7 shall be prorated
for the month in which the Services are terminated.

Invoices. After the end of each month, Provider will submit a single itemized
invoice to Buyer for all Services provided to Buyer during such month. All
invoices shall be sent to the attention of the Primary Coordinator at the
address set forth in Section 5.1 hereof or to such other address as Buyer shall
have specified by notice to Provider.

Payment of Invoices. Payment of all invoices shall be made by check or
electronic funds transmission in U.S. Dollars, without any offset or deduction
of any nature whatsoever within thirty (30) days of the invoice date. All
payments shall be made to the account designated by Provider to Buyer.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE XXI

CONFIDENTIALITY

Obligation. Except as compelled by a court of proper jurisdiction or as required
by applicable law or stock exchange regulation, neither party nor its
subsidiaries shall use or permit the use of (without the prior written consent
of the other party) and shall keep, and shall cause its consultants and advisors
to keep, confidential all information (other than information that is in the
public domain, is independently developed or is rightly received from a third
party who is not known after reasonable inquiry by the disclosing party to be
subject to a confidentiality obligation with respect to the disclosed
information) concerning the other party and its subsidiaries and affiliates
received pursuant to or in connection with this Agreement.

Care and Inadvertent Disclosure. With respect to any confidential information
each party agrees as follows:

it shall use the same degree of care in safeguarding said information as it uses
to safeguard its own information which must be held in confidence, but not less
than reasonable care;

upon the discovery of any inadvertent disclosure or unauthorized use of said
information, or upon obtaining notice of such a disclosure or use from any other
party, it shall take reasonable actions to prevent any other inadvertent
disclosure or unauthorized use;

to promptly return the confidential information to the other party upon
termination of this Agreement.

3.3 Confidential Information of Provider or its Affiliates. Notwithstanding
anything contained herein to the contrary, any confidential information relating
exclusively to the EDC Business (as defined in the Purchase Agreement)
transferred by Provider to Buyer under the Purchase Agreement shall be deemed
the sole property of Buyer and Provider shall keep such information confidential
as required by this Agreement for the protection and benefit of Buyer, and
Provider shall have no right to assert at any time after Closing under the
Purchase Agreement that such confidential information is still proprietary to
Provider and all restrictions imposed upon Buyer with respect to such
confidential information shall become null and void as of the date of such
Closing; provided, that Provider shall have access to such confidential
information during the Term to provide the Services.

ARTICLE XXII

TERM

Term. This Agreement shall become effective on the date hereof and shall remain
in force until the 90-day anniversary (the “Term”) of the date hereof (the
“Expiration Date”), unless Buyer has terminated all of the Services in
accordance with Section 1.7 before the Expiration Date or the parties mutually
agree to extend the Term. Notwithstanding the above, each party hereto agrees to
use its commercially reasonable efforts to expedite the transition of the
responsibility for each of the Services to Buyer.

Termination of Obligations. Buyer agrees and acknowledges that Provider’s
obligations to provide all of the Services hereunder shall immediately cease
upon the termination of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Survival of Certain Obligations. Without prejudice to the survival of the other
agreements to which both Provider and Buyer is a party, the obligations of each
party under Sections 1.4 and 1.5, and Article III of this Agreement shall
survive the termination of this Agreement.

ARTICLE XXIII

MISCELLANEOUS

5.1 Notices and Requests. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or express
mail (postage prepaid) or by telecopier to the parties at the following
addresses and facsimile numbers:

if to Provider to:

eResearch Technology, Inc.

1818 Market Street

Philadelphia, PA 19103-4001

Attention: Mr. Keith Schneck, Chief Financial Officer

Telephone No.: 215-282-5566

Fax No.: 215-565-2532

if to Buyer to:

OmniComm Systems, Inc.

2101 W. Commercial Blvd., Suite 4000

Ft. Lauderdale, FL 33309

Attn: Ronald T. Linares, CFO

Telephone: (954) 473-1254

Facsimile: (954) 473-1256

E-Mail: rtlcfo@omnicomm.com

Primary Coordinator:

or to such other address as the party to receive the notice or request shall
designate by notice to the other party. The effective date of any notice or
request given in connection with this Agreement shall be the date on which it is
received by the addressee.

5.2 Governing Law; Venue. This Agreement and all rights and liabilities of the
parties hereunder shall be subject to and governed by the laws of the State of
Delaware, without regard to principles of conflict of laws.

5.3 Interpretation. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning and not strictly for or
against any party. The captions of the Sections and subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement.

5.4 Headings. The headings or titles in this Agreement are for the purposes of
reference only and shall not in any way affect the interpretation or
construction hereof.

5.5 Incorporation of Schedules. Schedules hereto are hereby incorporated herein
and made a part of this Agreement, and such incorporation includes, for the sake
of clarity, the provisions relating to costs set forth in Schedule A.

 

- 4 -



--------------------------------------------------------------------------------

5.6 No Waiver. The failure by Buyer or Provider at any time to enforce any of
the terms, provisions or conditions of this Agreement shall not constitute or be
construed as a waiver of the same and any single or partial exercise by Buyer or
Provider of any right under this Agreement shall not preclude any further or
other exercise of the same of the exercise of any other right.

5.7 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes and cancels all
prior and contemporaneous agreements, claims, representations and understandings
of the parties in connection with such subject matter.

5.8 Amendment. This Agreement shall not be modified or amended except by written
agreement signed on behalf of Provider and Buyer by their respective duly
authorized representatives.

5.9 Assignment. This Agreement shall not be assignable, in whole or in part,
directly or indirectly; provided, however, that (a) Provider may assign this
Agreement without the other’s consent to any of its direct or indirect parents
or subsidiaries and (b) Provider may assign this Agreement to any successor to
its business, whether by merger, reorganization or otherwise; provided, further,
that any such assignment shall not relieve the assignor of its obligations under
this Agreement. Any attempt to assign any rights or obligations arising under
this Agreement in contravention with this paragraph shall be null and void ab
initio.

5.10 Successors and Assigns. Each of the terms, provisions, and obligations of
this Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by the parties and their respective legal representatives,
successors and permitted assigns.

5.11 Cumulative Remedies. No remedy made available hereunder by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

5.12 No Third-Party Beneficiaries. Nothing in this Agreement will be construed
as giving any person, other than the parties hereto and their respective
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof.

5.13 Severability. Each provision of this Agreement is intended to be severable.
Should any provision of this Agreement or the application thereof be judicially
declared to be or become illegal, invalid, unenforceable or void, the remainder
of this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties.

5.14 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating a partnership or the
relationship of principal and agent or joint venturer between the parties, it
being understood and agreed that no provision contained herein, and no act of
the parties, shall be deemed to create any relationship between the parties
other than the relationship of buyer and provider of services nor be deemed to
vest any rights, interests or claims in any third parties.

5.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single agreement.

(Signature Page Follows)

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Transition Services Agreement
as of the date first above written.

 

PROVIDER:     BUYER:

eReserachTechnology, Inc.

a Delaware corporation

   

OmniComm Systems, Inc.

a Delaware corporation

By:  

 

    By:  

 

Name:  

 

    Name:s  

 

Title:  

 

    Title:  

 

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE A

SERVICES

This Schedule A identifies all tasks and costs to support the Buyer during the
transition period including IT Support and Facility.

Ongoing IT Support During Transition

The Provider’s IT staff will continue to provide the services listed in IT Task
Items 1, 2, 3 and 4 below on a monthly basis in support of the eClinical
systems, as deployed on the closing date of the transaction. The system
environments include a production, development, QA and training environment.

Note. In most cases routine IT support for customers and employees is covered by
the above costs. Should there be a need for second level support this will be
discussed and approved in advance by the Buyer. A standard fee of $125 / hour
will be applied for second level support.

In the exceptional case of a customer requiring second level support to resolve
a key issue during off hours or at a time when the Buyer is unavailable to
immediately approve the Provider will reserve the right to proceed and then seek
Buyer approval as soon as the Buyer is available.

Should the Buyer request upgrades in HW, SW, services or support upgrades a
separate task will be jointly defined and negotiated in advance of any incurring
any expenses.

Description of IT Tasks

 

  1. Equinix Data Center Hosting (Servers, Storage and Bandwidth)

 

  •  

Production Environment

 

  •  

Development Environment

 

  •  

QA Environment

 

  •  

Training Environment

All environments will be supported as per their current configurations. All
requests for upgrades, replacement hardware or increases in any services will
require Buyer and Provider to agree on specifications. Costs for any such
changes will be the responsibility of the Buyer.

 

  2. Backup and Recovery (Backup procedures and Off Site Storage)

 

  •  

Continue process for incremental and full backups

 

  •  

Submit backup to offsite storage

 

- 7 -



--------------------------------------------------------------------------------

  3. Routine Database Administration and Performance Monitoring Routine Systems
Administration (Account setups, passwords, … ) Routine Security and Network
Administration

If second level trouble shooting should be needed the rate would be $125 / hour.
Second level activities and estimates will be approved by the Buyer in advance.

Buyer will on day one of the transaction provide email accounts for Buyer staff.
Provider will forward email to the Buyer for the period of this Transition
agreement.

 

  4. Telephone Support for Individuals and Customer Care system

Provider will provide support for voice services, local DID and long distance
and the day-to-day administration of PBX and voicemail.

Facility

Facility costs includes space for 16 Buyer staff including conference rooms, use
of kitchen space and support from receptionists limited to the signing in and
out of Buyer’s guest visitors. Provider shall provide Internet access to Buyer
and its employees. Buyer shall procure insurance to adequately cover Buyers’
staff and visitors and insure Provider.

All space will be provided as is with no construction or changes to the
facility. There will be no physical separation of the Buyer’s space from the
Provider’s space other than an effort to co-locate the Buyer’s staff at one end
of the Provider’s suite.

Costs – The costs for IT support and Facility will be $25,000 per month.

Final Transition

A task will be defined to support the Buyer’s final transition of all systems to
the Buyer’s location of choice. This task and associated costs will be defined
upon further discussion with the Buyer’s technical staff as to what services
they require of Provider.

 

- 8 -